IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00380-CR

LAWRENCE LEWIS LOVE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1065-C1


                                         ORDER


      Appellant’s Third Motion for Extension of Time to File Appellant’s Brief is denied.

Appellant’s brief is due May 30, 2017.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed May 3, 2017